Citation Nr: 1145795	
Decision Date: 12/15/11    Archive Date: 12/21/11

DOCKET NO.  08-05 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Whether new and material evidence has been submitted to reopen a previously denied claim for entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1985 to April 1990.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

In February 2011, the Veteran testified at a personal hearing before the undersigned Acting Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for hypertension was previously denied by the RO in a February 2005 rating decision.  The appellant was notified of the decision, but did not perfect an appeal of the decision.

2.  Evidence submitted subsequent to the final February 2005 rating decision is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of service connection for hypertension.



CONCLUSIONS OF LAW

1.  The February 2005 rating decision that denied the claim for service connection for hypertension is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160, 20.302, 20.1103 (2011).

2.  New and material evidence has been presented to reopen the claim of entitlement to service connection for hypertension.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  The VCAA applies to the instant claim.

Inasmuch as the determination below constitutes a full grant of the claim to reopen the claim for service connection for hypertension, there is no reason to belabor the impact of the VCAA and Kent v. Nicholson, 20 Vet. App. 1 (2006), on these matters, since any error in notice or assistance is harmless.  However, as is further discussed below in the REMAND portion of this decision, additional development is required before the claim for service connection for hypertension is ready to be reviewed on the merits.  

Legal Criteria

In general, a claim which has been denied and not appealed may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that the Secretary shall reopen a claim and review the former disposition of the claim if new and material evidence is presented or secured with respect to a claim which has been disallowed.

New evidence is defined as evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Analysis

A February 2005 rating decision denied the Veteran's claim of entitlement to service connection for hypertension.  At the time of the initial denial, the RO found that the Veteran's hypertension preexisted service and there was no evidence that his hypertension permanently worsened as a result of service, and the claim was therefore denied.

The pertinent evidence received since the February 2005 rating decision includes VA treatment records dated from 2006 to 2007, and an August 2007 VA examination report.  In addition, the Veteran offered testimony at the February 2011 hearing.  A November 2006 VA treatment record indicates that it is "possible" that the Veteran's hypertension did worsen while he was on active duty and could be related to his time in service.  A July 2007 addendum notes that it is as likely as not that the Veteran's hypertension did worsen while he was on active duty and could be related to his time in service.  The August 2007 VA examiner indicated that he could not answer whether the Veteran's hypertension began during his active service without resorting to mere speculation without initial blood pressure readings.

The November 2006 VA treatment report, July 2007 addendum, and August 2007 VA examination report, which are presumed to be credible for the purpose of this analysis, are new and material.  This evidence was not previously of record and suggests that the Veteran's hypertension may be related to service.  These facts were not established by the evidence previously of record.  Accordingly, new and material evidence has been presented to reopen the claim of entitlement to service connection for hypertension.


ORDER

New and material evidence having been received, reopening of the claim of entitlement to service connection for hypertension is granted.


REMAND

As previously mentioned, the Board finds that a remand for further development is warranted with respect to the issue of entitlement to service connection for hypertension.  

The Veteran contends that his currently diagnosed hypertension was caused or aggravated by his time in service.  The Board notes that for VA rating purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 mm. or greater.  The term isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  In addition, hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  See 38 C.F.R. § 4.104, Code 7101, Note 1 (2011). 

According to a November 2006 VA treatment report, the physician opined that it is possible that the Veteran's hypertension did worsen while he was on active duty and could be related to his time in service.  In a July 2007 addendum, the same physician opined that it is as likely as not that the hypertension did worsen while he was on active duty and could be related to his time in service.  In contradiction to this statement is a later August 2007 VA examination report.  At that time, the Veteran reported that he had borderline blood pressure, but he had not had any medication prior to entering the military.  The March 1985 examination prior to entrance reflects a blood pressure reading of 130/70.  The Veteran indicated yes when asked if he had ever had or currently had high blood pressure.  At that time, the examiner indicated that the Veteran's systolic blood pressure was once 139.  During the August 2007 VA examination, physical examination revealed blood pressures of 167/86, 158/83, and 168/98.  

The August 2007 examiner noted that the Veteran's blood pressures prior to service did not meet the criteria for hypertension.  The examiner diagnosed the Veteran with hypertension.  He opined that any preexisting hypertension was not aggravated beyond its natural progression in service.  Regarding whether the Veteran's hypertension began during the Veteran's active service, the examiner indicated that he cannot answer that without resorting to mere speculation without the Veteran's initial blood pressure readings.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  38 C.F.R. § 3.159(c) (4).  The United States Court of Appeals for Veterans Claims (Court) has held that to have probative value, a medical examination submitted to the Board must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300-1 (2008); see Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must support its conclusions with an analysis that can be considered and weighed against contrary opinions).  As noted above, the Veteran was afforded a VA examination wherein the examiner indicated that he cannot answer whether the Veteran's hypertension began during his active service without resorting to mere speculation without initial blood pressures.  However, the examiner failed to mention blood pressure reading recorded in December 1987, and it is unclear if the pertinent findings as noted on the VA examination in December 1992, over 2 years after separation from service, were considered.  In addition, the Veteran subsequently submitted private treatment records indicating that he started Norvasc in March 1995.  As a result of the inadequacies of the opinions of record, an examination is needed so that a medical professional can review the entire medical record, consider an accurate history, and provide an informed opinion regarding the etiology of Veteran's current hypertension.

During the February 2011 Board hearing, the Veteran indicated that he is being treated at the Palo Alto VA Medical Center (VAMC).  Prior to any examination, a request needs to be sent to the Veteran to identify any outstanding records of pertinent VA and private treatment not previously obtained, and for VA to then obtain those records.  All efforts to obtain records and the results of those efforts should be documented in the record.

Accordingly, this case is REMANDED to the Agency of Original Jurisdiction (AOJ) for the following actions:

1.  Contact the Veteran and request that he provide a list of all locations and individuals from who he has received treatment for hypertension from the date of separation from service until the present.  Following the receipt of a response from the Veteran, the AOJ should attempt to obtain any records that have not been previously obtained from the sources identified by the Veteran.  In addition, the AOJ should obtain records of all treatment provided to the Veteran at the Palo Alto VAMC from July 2007 to the present.  

2.  Following the completion of the above, the Veteran should be scheduled for a VA heart examination.  The claims folder must be made available to the examiner for review.  All tests and studies deemed necessary, if any, by the examiner should be performed.  As part of the examination, the examiner is requested to provide an opinion concerning whether it is at least as likely as not (i.e,. at least a 50 percent probability or greater) that the Veteran's current hypertension is related to an event, injury or disease in service, whether the condition preexisted service, and whether, if the condition did preexist service, it was aggravated during service.  If the examiner determines that the Veteran's hypertension preexisted service, the examiner should additionally opine whether the Veteran's hypertension worsened beyond its natural progression in service.  

A rationale for any opinion advanced should be provided.  To the extent possible, the examiner is to reconcile any contradictory opinion regarding the onset of the Veteran's hypertension.  In the extraordinary circumstance that an opinion cannot be provided without resorting to mere speculation, the examiner should so state and provide a reason for such conclusion.

3.  Thereafter, the hypertension service connection issue should be readjudicated.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate opportunity to respond.  The matter should then be returned to the Board, if in order, for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


